Citation Nr: 0621945	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  92-22 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
hypertension for the period prior to September 7, 1995. 

2.  Entitlement to a rating in excess of 60 percent for 
hypertensive atherosclerotic heart disease for the period 
from September 7, 1995. 

3. Entitlement to increased (compensable) rating for a 
bilateral hearing loss disability.

4.  Entitlement to increased (compensable) rating for 
residuals of a cholecystecomy.

5.  Entitlement to increased (compensable) rating for 
hemorrhoids.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran served on active duty from August 1959 to April 
1982.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1991 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

The Board also notes that at his hearing before the 
undersigned in May 2003 and in a February 2001 statement, the 
veteran asserted additional claims for depression as 
secondary to hypertension and entitlement to a total 
disability rating based on individual unemployability (TDIU) 
due to service-connected disabilities.  Although his is 
already in receipt of a 100 percent schedular rating 
effective from August 1998, he has asserted a claim for a 
TDIU effective to 1995.  As such, these issues are referred 
to the RO for appropriate action.

The case was remanded in July 1993 in order to afford the 
veteran a comprehensive medical examination, in February 2000 
in order to afford him a hearing, and in May 2004 for further 
development.  The claims are now ready for disposition.




FINDINGS OF FACT
 
1.  Clinical findings dated prior to September 7, 1995, show 
no diastolic readings at or greater than 120; organic heart 
disease was not diagnosed.   

2.  Clinical findings dated from September 7, 1995, through 
January 11, 1998, show no definite signs of congestive 
failure, more than sedentary employment was precluded.  

3.  Clinical findings dated from January 12, 1998, 
demonstrate chronic congestive heart failure with symptoms of 
dyspnea, fatigue, and dizziness. 

4.  The veteran exhibited no more than Level II hearing, 
bilaterally, on clinical evaluation.

5.  Clinical findings show minimal residuals of 
cholecystectomy with only a history of constipation relieved 
by over-the-counter aids; a 7-centimeter (cm.) scar was well-
healed and asymptomatic. 

6.  Clinical findings show recurrent internal hemorrhoids, 
but no evidence of large or thrombotic hemorrhoids, 
irreducible, with excessive redundant tissue.   


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
hypertension for the period prior to September 7, 1995, have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.104, DC (DC) 7101 (1997).

2.  The criteria for a rating in excess of 60 percent for 
hypertensive atherosclerotic heart disease for the period 
from September 7, 1995, to January 11, 1998, have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. § 4.104, DCs 7007, 7101 (1997).

3.  The criteria for a 100 percent rating for hypertensive 
atherosclerotic heart disease since January 11, 1998, have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.104, DCs 7007, 7101 (2005).

4.  The criteria for a compensable schedular evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, 
4.87, DC 6100 (2005).

5.  The criteria for a compensable evaluation for residuals 
of a cholecystectomy have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.114, 4.118, DCs 
7318, 7804, 7805 (2002) (2005).

6.  The criteria for a compensable evaluation for hemorrhoids 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.114, DC 7336 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Prior to the initial unfavorable decision from the agency of 
original jurisdiction (AOJ), the claimant must be provided 
notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Such notice must include the following four 
elements:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  

In the instant case, the initial unfavorable agency decision 
was made prior to the veteran receiving proper notification.  
However, upon review, the Board finds that the lack of such a 
pre-agency of original jurisdiction-decision notice did not 
result in prejudicial error in this case.  

The initial agency decision was made many years prior to the 
enactment of 38 U.S.C.A. § 5103(a) and therefore, it was not 
possible to provide proper notification before initial 
adjudication.  The Board recognized the insufficiency of 
proper notice in this case and remanded in May 2004 in part 
to be assured that the veteran received proper notification.  

Following the remand, the veteran received proper notice of 
his increased rating claims in a May letter.  The May 2004 
letter met all four elements under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The letter provided the veteran with a 
summary of the evidence, and specifically notified the 
veteran that VA would obtain all relevant evidence in the 
custody of a federal department or agency, including VA, Vet 
Center, service department, Social Security, and other 
federal agencies.  

He was advised that it was his responsibility to either send 
medical treatment records from his private physician 
regarding treatment, or to provide a properly executed 
release so that VA could request the records for him.  
Additionally, the veteran was asked to submit any evidence in 
his possession.  No other evidence was identified or 
submitted by the veteran.  

The veteran was also provided notice of applicable laws and 
regulations, and a discussion of the facts of the case, and 
the basis for denial in a November 2005 supplemental 
statement of the case.  

As sufficient and timely notice was provided to the veteran, 
it is therefore the Board's conclusion that the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claims.  The duty to notify the 
veteran was satisfied under the circumstances of this case.  
38 U.S.C.A. § 5103; see Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

During the pendency of the appeal, the Veterans Claims Court 
held that the VCAA notice must include notice that a rating 
and an effective date for the award of benefits will be 
assigned, if service connection is awarded.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
May 2004 letter did not include adequate notice of an 
affective date for the increased evaluation claims on appeal; 
however, a letter complying with Dingess/Hartman was issued 
to the veteran in May 2006.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2005).  

In this case, the claims file includes service medical 
records, numerous private and VA medical records, VA 
examination reports, as well as statements and testimony from 
the veteran.  It does not appear that there are any other 
additional records that are necessary to obtain before 
proceeding to a decision in this case.  

In summary, the Board is satisfied that all relevant facts 
have been adequately developed to the extent possible; no 
further assistance to the veteran in developing the facts 
pertinent to the issues on appeal is required to comply with 
the duty to assist.  38 U.S.C.A. §§ 5103, 5103A (2002); 38 
C.F.R. § 3.159 (2005).

Disability Evaluations

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2005).  Separate rating codes identify the various 
disabilities.  Consideration is to be given to all other 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The veteran was granted service-connection for hypertension, 
a bilateral hearing loss disability, cholecystectomy, and 
hemorrhoids in a May 1982 rating decision.  The veteran filed 
claims for increased ratings in 1991.  Where entitlement to 
compensation has already been established and increase in 
disability evaluation is at issue, present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

For the hypertensive atherosclerotic heart disease claim, two 
separate evaluations were established during the claims 
period.  In a December 1991 rating decision, the RO increased 
the veteran's evaluation to 20 percent effective March 1991.  
In a May 1999 rating decision, the RO assigned a 60 percent 
evaluation, effective September 7, 1995, and recharacterized 
the disability from hypertension to hypertensive 
atherosclerotic heart disease.  As such, the veteran is 
assigned a 20 percent evaluation prior to September 7, 1995, 
and 60 percent from September 7, 1995. 

In all disability evaluation claims, once the evidence is 
assembled, the Secretary is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  If 
so, the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  Id.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).

Further, while this appeal was pending, the applicable rating 
criteria for cardiovascular system disabilities (including 
hypertension and heart disease) was amended effective January 
12, 1998.  See 63 Fed. Reg. 37778-37779 (July 14, 1998).  The 
timing of this change requires the Board to first consider 
the claim under the pre-amended regulations for any period 
prior to the effective date of the amended diagnostic codes.  
Thereafter, the Board must analyze the evidence dated after 
the effective date of the amended regulations and consider 
whether a rating higher than the pre-amended rating is 
warranted.  See VAOPGCPREC 7-2003; Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003).



I.  Entitlement to a Rating in Excess of 20 Percent for 
Hypertension Prior to September 7, 1995

As noted above, the veteran was rated as 20 percent 
disability under the pre-amended regulations prior to 
September 7, 1995, for hypertension.  The criteria for rating 
hypertension were found under DC 7101 in the VA Schedule for 
Rating Disabilities.  Under DC 7101, hypertensive vascular 
disease (essential arterial hypertension) warranted a 20 
percent evaluation with diastolic pressure predominantly 110 
or more, or systolic pressure predominantly 200 or more. A 
diastolic pressure of 120 or more was rated as 40 percent 
disabling and a diastolic pressure of 130 or more was rated 
as 60 percent disabling.  The 60 percent level was the 
highest rating allowed under pre-amended DC 7101.  See 38 
C.F.R. § 4.104, DC 7101 (1997).

Applying pre-amended DC 7101 to the clinical findings in this 
case, the evidence is against a finding that the veteran's 
hypertension met the requirements for a higher rating.  Of 
the numerous diastolic pressure readings prior to September 
7, 1995, during the claims period, none of the readings 
reached 120.  A few readings, specifically dated in March 
1991 and October 1993, noted diastolic readings of 110.  The 
highest diastolic reading noted prior to September 7, 1995, 
was 116, as noted in a July 1994 clinical record.  A VA 
examination report dated in October 1993 also noted a 110 
diastolic reading, while a March 1995 VA examination report 
noted a diastolic reading of 90. 

The Board acknowledges that the clinical findings, including 
VA medical records dated in March 1991 and August 1991 and VA 
examination report dated in October 1993, showed that the 
veteran's hypertension was uncontrolled.  However, none of 
the diastolic readings reached 120.  As such, the 
preponderance of evidence is against the veteran's claim for 
entitlement to an increased rating for hypertension for prior 
to September 7, 1995, under DC 7101.  38 C.F.R. § 4.104 
(1997).

As for other diagnostic codes, prior to September 7, 1995, 
there is no evidence of organic heart disease to warrant 
consideration under DCs 7005, 7006, or 7007.  VA examination 
reports dated in October 1993 and March 1995 indicated 
diagnosis of hypertension, but not organic heart disease.  An 
examination in October 1993 noted that the heart was regular, 
but with frequent ectopic beats.  There were no murmurs or 
gallops.  VA and private medical records dated prior to 
September 7, 1995, have been reviewed and are negative for 
organic heart disease.  Therefore, DCs 7005, 7006, and 7007, 
are not for application.

II.  Entitlement to a Rating in Excess of 60 Percent for 
Hypertensive Atherosclerotic Heart Disease from September 7, 
1995, to January 11, 1998

Hospital records from Southeast Georgia Regional Medical 
Center show that the veteran was hospitalized in September 
1995 for complaints of symptomatic hypertension and chest 
pain.  The veteran was hospitalized for nearly a month with 
various testing performed, including a ventilation profusion 
lung scan, cardiac catheterization, and complete pulmonary 
function test.  The final diagnosis was organic heart disease 
due to endocrine, atherosclerosis, and hypertension.  

Based upon the hospitalization report demonstrating organic 
heart disease, the RO increased the evaluation from 20 to 60 
percent, effective the first day of hospitalization, 
September 7, 1995.  The RO also recharacterized the 
disability as hypertensive atherosclerotic heart disease and 
assigned the evaluations to DCs 7101 and 7007.  The criteria 
for DC 7101 was provided earlier in the decision.  It is 
again noted that 60 percent is the highest rating available 
under DC 7101.  As the veteran is already service-connected 
for 60 percent from September 7, 1995, the analysis will 
focus on DC 7007.

Under the pre-amended Dc 7007, a 100 percent evaluation would 
have been warranted for hypertensive heart disease with 
definite signs of congestive failure, more than sedentary 
employment precluded.  A 60 percent evaluation was provided 
for hypertensive heart disease with marked enlargement of the 
heart, confirmed by roentgenogram, or the apex beat beyond 
midclavicular line, sustained diastolic hypertension, 
diastolic 120 or more, which may have been reduced, dyspnea 
on exertion, more than light manual labor was precluded.  38 
C.F.R. § 4.104; DC 7007 (1997).

Applying the pre-amended criteria to evidence dated from 
September 7, 1995, through January 11, 1998, does not 
demonstrate definite signs of congestive failure, more than 
sedentary employment precluded.  Specifically, a hospital 
summary report from Georgia Medical Center September 1995 and 
October 1995 indicated that the cardiac catheterization did 
not show much in the way of coronary disease that was 
consistent with hypertensive cardiovascular disease and 
diastolic dysfunction.  According to the summary report, the 
veteran had no cardiovascular complications, and his overall 
prognosis was pretty good with therapy.  

A VA examination report dated in June 1997 indicated that the 
veteran's blood pressure was 190/100, bilaterally, on repeat 
measurement.  Chest examination revealed regular rate and 
rhythm.  On October 1997, the veteran was seen with 
complaints of dyspnea on exertion when cutting grass.  An 
examination showed that dyspnea on exertion was due to 
asthma.  Stress tests dated in October 1997 noted that the 
veteran achieved 10.1 METS (metabolics equivalents).  
Therefore, the clinical findings do not support a higher 
rating for the period from September 1995 to January 1998.

III.  Entitlement to a Rating in Excess of 60 Percent for 
Hypertensive Atherosclerotic Heart Disease Since January 11, 
1998

Under the current (amended) regulations, a 100 percent 
evaluation may be assigned for chronic congestive heart 
failure, or; workload of 3 MET's or less results in dyspnea, 
fatigue, angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of less than 30 
percent.  A 60 percent evaluation may be assigned for 
hypertensive heart disease with more than one episode of 
acute congestive heart failure in the past year, or; workload 
of greater than 3 MET's but not greater than 5 MET's results 
in dyspnea, fatigue, angina, dizziness, or syncope, or; left 
ventricular dysfunction with an ejection fraction of 30 to 60 
percent.  38 C.F.R. § 4.104; DC 7007 (2005).

Here, the clinical findings do support a 100 percent 
evaluation under the amended criteria for DC 7007.  The 
veteran testified before the undersigned Acting Judge in May 
2003 that he had symptoms of blurry vision, drowsiness, 
dizziness, and fatigue associated with his hypertension.  A 
VA examination report dated in July 2004 confirmed the 
veteran's subjective complaints.  The examiner diagnosed  
congestive heart failure with dyspnea on exertion, lower 
extremity edema, and possible paroxysmal nocturnal dyspnea.  
In addition, a VA examination report dated in April 1998 
diagnosed the veteran as having hypertension with dsypnea on 
exertion.  The March 1999 VA examination addendum noted that 
the veteran exhibited significant symptoms of exertional 
dyspnea in view of the fact that he has significant left 
ventricular dysfunction.      

Although a March 1999 Myocardial Perfusion Study indicated 
that left ventricular ejection fraction was calculated at 
approximately 45 percent, which warrants a 60 percent 
evaluation, the rating criteria does not require that the 
veteran meet each category for a 100 percent evaluation under 
DC 7007.  38 C.F.R. § 4.104 (2005).  As such, a 100 percent 
evaluation is warranted for atherosclerotic heart disease 
under the amended rating criteria, effective January 11, 
1998.    

In sum, the preponderance of the evidence is against 
entitlement to an increased evaluation for hypertensive 
atherosclerotic heart disease prior to September 6, 1995, at 
20 percent disabling, and is against entitlement to an 
increased evaluation for hypertensive atherosclerotic heart 
disease from September 6, 1995, to January 11, 1998, at 60 
percent disabling.  However, entitlement to a 100 percent 
evaluation for hypertensive atherosclerotic heart disease 
from January 12, 1998 is granted. 

IV.  Entitlement to a Compensable Rating for a  Bilateral 
Hearing Loss Disability

The RO evaluated the veteran's service-connected bilateral 
hearing loss disability under provisions of DC 6100.  In 
evaluating service-connected hearing impairment, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  See Lendenmen v. 
Principi, 3 Vet. App. 345, 349 (1992).

The Rating Schedule establishes the eleven auditory acuity 
levels and is currently located at 38 C.F.R. § 4.85, DC 6100 
(2005).  An examination for hearing impairment for VA 
purposes must be conducted by a state-licensed audiologist 
and must include a controlled speech discrimination test 
(Maryland CNC) and a puretone audiometry test.  Examinations 
will be conducted without the use of hearing aids.  38 C.F.R. 
§ 4.85(a) (2005).

Table VI, "Numeric Designation of Hearing Impairment Based 
on Puretone Threshold Average and Speech Discrimination," is 
used to determine a Roman numeral designation (I through XI) 
for hearing impairment based on a combination of the percent 
of speech discrimination (horizontal rows) and the puretone 
threshold average (vertical columns). The Roman numeral 
designation is located at the point where the percentage of 
speech discrimination and puretone threshold average 
intersect.  38 C.F.R. § 4.85(b) (2005).

Table VIa, "Numeric Designation of Hearing Impairment Based 
Only on Puretone Threshold Average," is used to determine a 
Roman numeral designation (I through XI) for hearing 
impairment based only on the puretone threshold average. 
Table VIa will be used when the examiner certifies that use 
of the speech discrimination test is not appropriate because 
of language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 38 
C.F.R. § 4.86 (2005).  38 C.F.R. § 4.85(c) (2005).

"Puretone threshold average," as used in Tables VI and VIa, 
is the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four. This average is used in all 
cases to determine the Roman numeral designation for hearing 
impairment from Table VI or VIa.  38 C.F.R. § 4.85(d) (2005).

The applicable rating criteria for hearing impairment and 
diseases of the ear were revised effective June 10, 1999.  
See 64 Fed. Reg. 25209 (May 11, 1999) (codified at 38 C.F.R. 
§ 4.85).  It is noteworthy that Table VII was amended in that 
hearing loss is now rated under a single code, DC 6100, 
regardless of the percentage of disability.  

In addition, the regulations were amended to ensure that 
current medical terminology and unambiguous criteria were 
used, and to reflect current medical advances.  See 64 Fed. 
Reg. 25202 (May 11, 1999).  The tables used to assign the 
Roman numerals and, then, to assign the appropriate 
disability rating were not changed.  Id.  

Further, the amended regulations included additional 
provisions that pertained to "exceptional patterns of 
hearing impairment" under 38 C.F.R. § 4.86.  Specifically, 
hearing loss of 55 decibels or more in each of the four 
specified frequencies (i.e. 1000, 2000, 3000, and 4000 
Hertz), and to hearing loss with a pure tone threshold of 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz.  38 C.F.R. § 4.86(a), (b).  The veteran filed his 
claim in August 2003 and only the amended regulations are 
applicable to his claim.

Upon review, four VA audiological examinations were performed 
during the claims period:  October 1993; March 1995; June 
1997; and July 2004.  The greatest hearing impairment noted 
during the claims period was in the March 1995 VA 
audiological examination. 

On the authorized audiological evaluation in March 1995, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

40
50
45
40
LEFT

40
50
45
40

The average for both ears was 45.  The lowest percentage for 
speech audiometry was found in the July 2004 examination, 
which revealed speech recognition ability of 88 percent 
bilaterally.

Combining the greatest hearing impairments, the above 
findings showed Level II hearing for both ears.  38 C.F.R. § 
4.85 Table VI (2005).  Applying these findings to the Table 
in the Rating Schedule shows that a compensable evaluation is 
not warranted for the veteran's service-connected bilateral 
hearing loss.  38 C.F.R. § 4.85 Table VII (2005).  The 
medical evidence, specifically the March 1995 audiological 
examination and July 2004 examination, fails to show that a 
compensable evaluation is warranted for the veteran's 
service-connected bilateral hearing loss at this time.  

Next, when the puretone threshold at each of the four 
specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) 
is 55 decibels or more, Table VI or Table VIa is to be used, 
whichever results in the higher numeral.  38 C.F.R. 
§ 4.86(a).  Additionally, when the puretone threshold is 30 
decibels or less at 1,000 Hertz, and 70 decibels or more at 
2,000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).  

However, § 4.86(a) is not applicable in this case because, as 
noted above, results of audiology testing do not show 
puretone thresholds at all four of the specific frequencies 
of 55 decibels or more.  Likewise, the audiometric results 
reported above show that the veteran does not have the 
exceptional pattern of hearing loss envisioned in 38 C.F.R. 
§ 4.86(b).  As the preponderance of the evidence is against a 
compensable evaluation for bilateral hearing loss, the claim 
is denied.

V.  Entitlement to a Compensable Rating for Residuals of a 
Cholecystectomy

Service medical records show that the veteran underwent a 
cholecystectomy in 1982, essentially a removal of the gall 
bladder.  The RO granted service connection in a May 1982 
rating decision and assigned a noncompensable evaluation 
under DC 7318.  

Under DC 7318, removal of gall bladder, a noncompensable 
evaluation is warranted for nonsymptomatic symptoms; a 10 
percent evaluation is warranted for mild symptoms and; a 30 
percent evaluation is warranted for severe symptoms.  The 
Board observes in passing that certain provisions of 38 
C.F.R. § 4.114 were revised effective July 2, 2001; however, 
DC 7318 was unaffected.  

Review of the medical evidence does not demonstrate mild 
symptoms related to the removal of his gall bladder to 
warrant a compensable rating under DC 7318.  Specifically, VA 
examinations dated in October 1993, March 1995, June 1997, 
April 1998, and March 1999 did not show residuals related to 
his cholecystectomy, other than constipation.  The VA 
examination report dated in June 1997 indicated that the 
veteran stated that he was doing relatively well since the 
cholecystectomy.  The VA examination report dated in July 
2004 indicated that he was minimally symptomatic.  He 
complained of a history of constipation, which is also noted 
in his testimony dated in March 2003 (T. 17).  However, he 
indicated to the examiner that his constipation was relieved 
with the taking of over-the-counter aides.  There is no 
clinical evidence in the record to the contradict these 
findings.  

The record does include numerous medical records documenting 
problems with the veteran's kidneys and diagnoses of 
inflammatory bowel syndrome, bladder tumor, gastric polyps, 
and bladder outlet obstruction.  However, none of these 
disabilities have been associated with his cholecystectomy. 

At his hearing before the undersigned Acting Judge, the 
veteran testified that his major problem with the removal of 
his gall bladder was a 6-inch scar that he indicated was 
painful, tender, and disfiguring. (T. 7-8).  

Evaluations of the skin, including scarring, is found under 
DC 7805.  During the pending appeal the regulations for 
evaluation of skin disabilities was amended effective August 
30, 2002.  When VA adopted the revised skin-rating schedule 
and published it in the Federal Register, the publication 
clearly stated an effective date of August 30, 2002, and 
because the revised regulations expressly stated an effective 
date and contained no provision for retroactive 
applicability, it is evident that VA intended to apply those 
regulations only as of the effective date.  67 Fed. Reg. 
49590 ( July 31, 2002).  

Accordingly, for the period prior to August 30, 2002, only 
the "pre-amended" rating criteria may be considered in 
determining the severity of the veteran's skin disorder and 
evaluation will be under the amended provisions for 
evaluating skin disorders from August 30, 2002.

Under both the pre-amended and amended criteria, DC 7805 is 
rated based on the limitation of function of affected part.  
38 C.F.R. § 4.118, DC 7805 (2001) (2005).  As for other 
pertinent diagnostic codes for skin disabilities, under the 
pre-amended criteria, a 10 percent rating was assigned for 
scars which were superficial, tender and painful on objective 
demonstration.  38 C.F.R. § 4.118, DC 7804 (2001).  A similar 
provision is available under the amended regulations under DC 
7804.

Upon review, there is no clinical evidence showing tender or 
painful scarring associated with the veteran's 
cholecystectomy, or evidence of a 6-inch scar from the 
cholecystectomy.  A VA examination dated in October 1993 
noted a healed surgical scar.  A VA examination report dated 
in July 2004 revealed a 7-cm. well-healed incision scar in 
the right upper quadrant keloid formation.  It was nontender 
and was hyperpigmented.  The examiner commented that the scar 
was asymptomatic on evaluation.  As the objective medical 
evidence does not show tender and painful scarring, nor 
limitation of the part affected, the claim for a higher 
rating is not warranted at this time.

In sum, the veteran is not entitled to a compensable 
evaluation under DC 7318 (removal of gallbladder), or under 
the pre-amended or amended criteria for DCs 7804 and 7805 
(residual scarring).  The preponderance of the evidence is 
against the claim for a compensable evaluation for residuals 
of a cholecystectomy.  Thus the benefit-of-the-doubt rule 
does not apply, and the claim is denied.  

VI.  Entitlement to a Compensable Rating for Hemorrhoids

The veteran was granted service connection for hemorrhoids 
and assigned a noncompensable evaluation, pursuant to 38 
C.F.R. § 4.114, DC 7336.  Under DC 7336, a 10 percent 
evaluation will be awarded for irreducible, large or 
thrombotic, internal or external hemorrhoids with excessive 
redundant tissue, evidencing frequent recurrences.  A 20 
percent evaluation is warranted for hemorrhoids manifested by 
persistent bleeding and with secondary anemia or with 
fissures.  Id.

Upon review, the medical evidence shows recurrent findings of 
internal hemorrhoids.  First, no evidence at all of 
hemorrhoids were found in the October 1993 VA examination 
report.  Next, internal hemorrhoids were noted in an October 
1994 VA clinical record and in a March 1995 VA examination 
report.  However, the March 1995 VA examination report 
further noted both normal sphincter tone and stool was heme 
negative.  In addition, the VA examination report indicated 
internal hemorrhoids on evaluation.     

In support of his claim for increased evaluation, the veteran 
testified in May 2003 that he had bleeding associated with 
his internal hemorrhoids.  (T. 7).  He asserted that there 
was blood all the time.  (T. 16).  In support of his 
testimony, he submitted private medical evidence dated in 
January 2001.  A January 2001 private medical record included 
the findings from a colonoscopy, which noted small internal 
hemorrhoids that probably explained his intermittent 
bleeding.       

The veteran's testimony of hemorrhoids with bleeding is 
corroborated by the evidence.  Nonetheless, the above 
evidence demonstrated small, recurrent internal hemorrhoids 
with bleeding; however, there were no clinical findings of 
large or thrombotic, irreducible hemorrhoids with excessive 
redundant tissue as required under the regulation for a 
higher rating.  

In addition, the most recent VA examination report, dated in 
July 2004, indicated no evidence of current hemorrhoids, and 
no symptoms consistent with large or thrombotic irreducible 
hemorrhoids with excessive redundant tissue evidencing 
frequent recurrences.  The veteran did not exhibit persistent 
bleeding, secondary anemia, or fissures.  In short, the 
veteran exhibited a history of hemorrhoids; however, the 
clinical findings do not demonstrate symptoms that warrant a 
compensable evaluation under DC 7336 at this time.  38 C.F.R. 
§ 4.115 (2005).  

The Board is also required to consider other diagnostic codes 
for application.  In this case, DC 7332 applies to impairment 
of sphincter control but, as noted above, the veteran's 
sphincter control has been found to be normal on evaluation. 
Therefore, an increased evaluation is not warranted under DC 
7332.  

In summary, while the veteran asserts that his disability 
warrants an increased evaluation, the medical reports provide 
the most probative evidence as to the extent of the service-
connected disability and establish, by a preponderance of the 
evidence, that the disability does not approximate any 
applicable criteria for a compensable rating.

VII.  Extraschedular Considerations

Finally, the evidence does not reflect, nor is it contended 
otherwise, that the schedular criteria are inadequate to 
evaluate the veteran's hypertensive atherosclerotic heart 
disease, bilateral hearing loss disability, residuals of a 
cholecystectomy, or hemorrhoids.  It is noted that the 
veteran is currently rated at 100 percent for a combined 
rating, and a 100 percent evaluation for his hypertensive 
atherosclerotic heart disease from January 12, 2001.  

The impact of his disability on employability is adequately 
addressed by his current evaluation.  In light of the 
foregoing, the Board finds that it is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) for assignment of an extra-schedular 
evaluation.   See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The claim for entitlement to a rating in excess of 20 percent 
for hypertension prior to September 7, 1995, is denied.

The claim for entitlement to a rating in excess of 60 percent 
for hypertensive atherosclerotic heart disease from September 
7, 1995, to January 11, 1998, is denied.

A 100 percent disability rating for hypertensive 
atherosclerotic heart disease since January 11, 1998, is 
granted, subject to the law and regulations governing the 
payment of monetary benefits. 

The claim for entitlement to increased (compensable) rating 
for a bilateral hearing loss disability is denied.

The claim for entitlement to increased (compensable) rating 
for residuals of a cholecystectomy is denied.

The claim for entitlement to increased (compensable) rating 
for hemorrhoids is denied.



__________________________________________
LINDA ANNE HOWELL
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


